           Case 5:19-cv-01464-XR Document 1-2 Filed 12/18/19 Page 1 of 2



                             UNITED ST ATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                                Petitioner,            )
                                                       )
V.                                                     ) CIVIL ACTION NO. SA-19-CV-1464
                                                       )
$5,000.00, MORE OR LESS, IN UNITED                     )
ST ATES CURRENCY,                                      )
                                                       )
                                Respondent.            )

                       WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

                                                                                   18 _
        WHEREAS a Verified Complaint for Forfeiture in rem was filed on December _ _

2019, against the following properties:

            •   $5,000.00, More or Less, in United States Currency,

hereinafter referred to as the "Respondent Currency," alleging that the Respondent Currency is

subject to forfeiture to the United States of America pursuant to Title 21 U.S.C. § 881(a)(6) for

violations of Title 21 U.S.C. §§ 801 , et. seq.; and

        WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United

States of America.

        YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Currency as soon as practicable by serving a copy of this warrant on the

custodian in whose possession, custody or control the Respondent Currency is presently found,

and to use whatever means may be appropriate to protect and maintain the Respondent Currency
          Case 5:19-cv-01464-XR Document 1-2 Filed 12/18/19 Page 2 of 2



in your custody until further order of this Court, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Currency

and to make a return as provided by law.

       SIGNED this _ _ _ day of _ _ _ _ _ _ _ , 2019.



                                                    JEANNETTE CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                             By:
                                                    Deputy




                                                2
